
	

116 S2031 IS: Veterans Enhancing Transportation Act
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2031
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the FAST Act to allow States to include information on small business concerns owned and
			 controlled by veterans in reporting under the disadvantaged business
			 enterprises program of the Department of Transportation, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Enhancing Transportation Act.
 2.Disadvantaged business enterprisesSection 1101(b)(6) of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended— (1)in subparagraph (B), by striking the period at the end and inserting ; and;
 (2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)in the matter preceding clause (i) (as so redesignated), by striking The Secretary shall establish and inserting the following: “The Secretary shall—  (A)establish; and
 (4)by adding at the end the following:  (B)allow State governments to include in reporting described in subparagraph (A) information concerning small business concerns that are owned and controlled by veterans (as defined in section 101 of title 38, United States Code) that are not socially and economically disadvantaged individuals..
			
